Citation Nr: 0413336
Decision Date: 05/25/04	Archive Date: 07/21/04

DOCKET NO. 02-20 134A                       DATE MAY 25 2004

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for post-traumatic stress disorder (PTSD).

2. Entitlement to a compensable evaluation for fracture of the third and fourth metatarsals, right foot.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk



INTRODUCTION

The veteran had active service from May 1979 to July 1987.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Columbia, South Carolina Regional Office (RO).

A videoconference hearing was scheduled at the RO before a Veterans Law Judge of the Board in April 2004 pursuant to the veteran's request. The veteran failed to report for his hearing. As the veteran failed to appear for the videoconference hearing, and a request for a postponement has not been received, this case is being processed as though the hearing request has been withdrawn. See 38 C.F.R. § 20.702.

The issue of service connection for PTSD will be addressed in the REMAND section below. As a result of the need for that remand, the TDIU issue will be deferred pending that development. The increased rating issue is considered in the decision entered below.

FINDINGS OF FACT

1. All information and evidence necessary for an equitable disposition of the issues decided herein have been obtained.

2. The veteran's residuals of fracture of the third and fourth metatarsal, right foot, are manifested by complaints of intermittent, sharp pain. It is reported that extended ambulation causes an increase in pain.

3. Recent clinical findings revealed no objective evidence of tenderness to palpation, there was no abnormal callous wear on the bottom of the foot, plantar heel and toe pads are within normal limits and no arch abnormality was described.

-2



It was noted there was no residual deformity on physical examination, these findings more nearly approximate mild than moderate foot injuries.

CONCLUSION OF LAW

A compensable evaluation for residuals of fracture of the third and fourth metatarsals, right foot, is not warranted. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.63, 4.71a, Diagnostic Codes 5283, 5284 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court decision in the case Pelegrini v. Principi, 17 Vet. App. 412 (2004). In this case it was essentially held that the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) should be provided to a claimant prior to any adjudication of the claim. In this case the veteran was provided preadjudication notice. Furthermore, there is additional and complete notice as discussed below. As such, the Board can proceed.

As will be discussed below, the VCAA provisions have been considered and complied with. There is no indication that there is additional evidence to obtain, there is no additional notice that should be provided, and there has been a complete review of all the evidence without prejudice to the appellant. As such, there is no indication that there is any prejudice to the appellant by the order of the events in this case. See Bernard v. Brown, 4 Vet. App. 384 (1993). Any error in the sequence of events is not shown to have any effect on the case or to cause injury to the claimant. As such, the Board concludes that any such error is harmless and does not prohibit consideration of this matter on the merits. See ATD Corp. v. Lydall, Inc., 159 F.3d 534,549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

- 3 



In the present case, regarding the issues on appeal, there was notice provided in April 2001 concerning information needed to support the claims, and development was undertaken. Thereafter, in a rating decision dated in September 2002 the issues were denied. After that rating action was promulgated the AOJ, in a supplemental statement of the case (SSOC) in June 2003, provided additional notice to the claimant regarding what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in his or her possession that pertains to the claim.

Because the VCAA notice in this case was provided to the claimant prior to the initial AOJ adjudication granting the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini. All the VCAA requires is that the duty to notify is satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims. Once this has been accomplished, all due process concerns have been satisfied. See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). After the notice was provided, the case was readjudicated and a statement of the case (SOC) was provided to the claimant. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). The claimant has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. Although the appellant was given 60 days to respond with the information, on December 16th, 2003, the President signed H.R. 2297, Veterans Benefits Act of2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16,2003), which stated that "nothing shall be construed to establish a duty on the part of the Secretary to identify or readjudicate any claim that is not submitted during the one-year period under 38 U.S.C.A. § 5103A or has been the subject of a timely appeal to the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims." This change was effective as of November 9,2000.

-4


Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notification and development action needed to fairly adjudicate the issues on appeal in this decision, have been accomplished. Furthermore, on correspondence dated October 2003, the veteran reported that he did not have any additional medical evidence to substantiate his claims. As this evidence provides a sufficient basis upon which to evaluate the claims, VA's duty to assist has been met. See 38 U.S.C.A. § 5103A.

A compensable evaluation for residuals of a fracture of the third and fourth metatarsals, right foot

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995). However, where the question involves one for an increased rating, the current level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Initially, the Board notes that the RO has assigned a 0 percent evaluation for the veteran's service-connected residuals of fracture to the third and fourth metatarsals, right foot. This disability has been rated under the provisions of38 C.F.R. § 4.71a, Diagnostic Code (DC) 5284 of V A's Schedule for Rating Disabilities for the foot, which provides that a 10 percent evaluation is warranted if the disability is moderate, a 20 percent evaluation is warranted if the disability is moderately severe and a 30 percent evaluation is warranted if the disability is severe.

- 5 



Also, under Diagnostic Code 5283 for malunion of, or nonunion of, tarsal or metatarsal bones a 10 percent evaluation is warranted if the disability is moderate, a 20 percent evaluation is warranted if the disability is moderately severe and a 30 percent evaluation is warranted if the disability is severe.

Review of the available service medical records reveals a history of stress fractures of the third and fourth metatarsals of the right foot. In 1985 it was noted that he had chronic pain on walking. X-rays from September 1984 were said to be normal. There was mild tenderness on exam. At the time of examination for separation, it was noted that there was an old fracture, with no problem currently.

On VA examination of August 2002, the Veteran reported that walking long distances or bending the wrong way increased the pain in his right foot. He complained of intermittent sharp pain. He also reported that going barefoot increased the pain. He reported that cold and hot weather seemed to affect his foot as well. On examination the right foot revealed no tenderness to palpitation along the metatarsals and on the lateral part of the foot. No abnormal callous wear on the bottom of the foot was noted, however, he had significant athlete's foot. The veteran's plantar heel and toe were within normal limits in terms of turgor and his arch was supple and "recreatable." The assessment was that the history of stress fracture of the right foot in no way would lead to unemployability, secondary to the history of the veteran's stress fracture which appeared to be healed at the time of the examination, without residual deformity and/or pain on physical examination.

In reviewing the evidence, the Board finds that a compensable evaluation is not warranted under DC 5284. While the veteran has residuals of fracture of third and fourth metatarsals, right foot, the evidence falls short of being characterized as moderate. The right foot revealed no tenderness to palpitation along the metatarsals and on the lateral part of the foot, no abnormal callous wear on the bottom of the foot was noted, and the veteran's plantar heel and toe were within normal limits in terms of turgor and his arch was supple and recreatable. The Board also points out that these relatively mild foot symptoms do not satisfy the criteria necessary for an increased rating under DC 5283, for malunion of, or nonunion of, tarsal or

- 6 



metatarsal bones. It is not shown that there is any malunion or nonunion. All of this evidence suggests that the veteran has mild residuals of fracture of third and fourth metatarsals, right foot, and does not suggest that an increased rating is warranted under DC 5284. While he has complained of severe intermittent pain, this has not been confirmed by objective demonstration, and moreover, it is not shown that his feet have caused the need for medical treatment or shown to have interfered with employment.

The evidence preponderates against the claim so the provisions of38 D.S.C.A.
§ 5107 and 38 C.F.R. § 3.102 concerning reasonable doubt are not for application.

ORDER

A compensable rating for the residuals of fractures of the third and fourth metatarsals of the right foot is denied. The appeal is denied to this extent.

REMAND

The veteran has claimed service connection for PTSD. Attempts to verify reported stressors were largely unsuccessful, in part due to a lack of specifics provided by the veteran. It does, however, appear that one reported stressor has been essentially verified. The veteran has reported that during his time in Korea, there were comrades killed on in a mine explosion. There is evidence on he file to the extent that some soldiers were injured and at least 1 killed when mines were triggered. It is indicated that there was some difficulty in recovering the body of the deceased. This is similar to a reported stressor, although the numbers used by the veteran varied with the subsequent reports, the essential facts appear to have been confirmed.

There are some diagnoses of PTSD on file. There are, however, some additional diagnoses on examination, to include one finding of a personality disorder, with no acquired psychiatric disorder diagnosed. A comprehensive review of the file by a

- 7 



board of 2 psychiatrists who have not examined the veteran seems indicated to resolve ambiguity in the file.

As a grant of service connection for PTSD were it to occur, would affect the TDIU issue, that issue is deferred pending the development requested herein.

In view of the foregoing, this case is REMANDED to this extent and for the following action:

The RO should schedule the appellant for a psychiatric examination by a board of two psychiatrists who have not previously examined the veteran. The claims folder should be made available to the examiners prior to the examination. After reviewing the claims folder and examining the veteran, the examiners should indicate whether there is an acquired psychiatric disorder present. If so, a diagnosis should be entered. If PTSD is found, an opinion as to whether the incident in Korea is a sufficient stressor to support the diagnosis should be entered. If another psychiatric disorder is identified, that should be set forth, and the etiology of the disorder identified to the extent possible. If no acquired psychiatric disorder, but rather a personality disorder is found, that too should be set forth in the claims folder. If these matters cannot be resolved without resort to speculation, that too should be set forth in the claims folder.

Thereafter, the remaining issues should be readjudicated by the RO. To the extent the benefits sought on appeal are not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded a reasonable opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order. No action is required of the appellant until he is notified. The Board intimates no opinion as to the outcome in this case by the action taken herein.

- 8 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans Benefits Act of2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

- 9 





